                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

DENNIS BOUYEA,                           )
                                         )
                    Plaintiff,           )
                                         )
v.                                       ) Docket No. 2:17-cv-214-NT
                                         )
METZ CULINARY MANAGEMENT,                )
INC.,                                    )
              Defendant.                 )


     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      In this action, Plaintiff Dennis Bouyea (“Bouyea”) claims that Metz Culinary

Management, Inc. (“Metz”), violated the Maine Human Rights Act (“MHRA”), 5

M.R.S. § 4451 et. seq., and the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621 et. seq., by unlawfully terminating his employment based on his age.

Compl. ¶ 8 (ECF No. 3-2). Metz now moves for summary judgment. Def.’s. Mot. (ECF

No. 24). For the reasons set out below, and after reviewing the pleadings and the

record in its entirety, I DENY Metz’s motion.

                           FACTUAL BACKGROUND

      On approximately June 23, 2015, Metz terminated the employment of Dennis

Bouyea, who had worked at St. Mary’s Health System in Lewiston, Maine since 1987.

Joint Statement of Material Facts ¶¶ 34, 48 (ECF No. 48) (“JSMF”). St Mary’s chose

Metz, a Pennsylvania-based corporation, to take over its nutrition service (which

previously operated in-house) in January 2013. JSMF ¶¶ 1-2. Metz hired Bouyea as

General Manager of the St. Mary’s account on January 20, 2013, because St. Mary’s

requested that Metz retain all food service management staff. JSMF ¶¶ 3, 45. Metz’s
contract with St. Mary’s stipulated that employees like Bouyea would be retained

with their pre-existing salaries, benefits, and seniority. JSMF ¶ 45. Also incorporated

into the contract was a provision allowing St. Mary’s to give formal notice of

performance issues or deficiencies. JSMF ¶ 55. This provision was never invoked

during Bouyea’s time at Metz. JSMF ¶ 55.

      During the relevant time period, St. Mary’s food service areas included: (1)

Campus Cuisine, the main kitchen, located in an apartment building for the elderly;

(2) the apartment building’s main dining room; (3) the Market Café, located in the

hospital building; (4) a galley kitchen on the hospital’s third floor; and (5) seven dining

areas located in the D’Youville Pavilion. JSMF ¶ 75.

I. The Transition

      By all accounts, Bouyea played a pivotal role in helping ensure a smooth

transition. In December 2013, he received a letter commending his handling of the

change. JSMF ¶ 50. Citing Bouyea’s “incredible work,” the letter enclosed a bonus

and stated that the prior year was “filled with many successes.” JSMF ¶ 51. It singled

out Bouyea for exemplary performance, including “leading the department through

tremendous change” and completing “incredible work” on the new in-house Market

Street Café, which had replaced a Dunkin’ Donuts. JSMF ¶¶ 46, 50.

      Changes in the management structure followed the transition. First, in

January 2013, District Manager Ray Farrow became Bouyea’s direct supervisor.

JSMF ¶ 5. Second, Metz’s point of contact changed after St. Mary’s hired Philip




                                            2
Hickey, in late 2014 or early 2015, as its new vice president of elder care services.

JSMF ¶¶ 8, 52. Hickey was put in charge of the D’Youville Pavilion. JSMF ¶ 8.

      Initially, Farrow and Bouyea seem to have shared a relatively cordial

relationship. Tensions emerged after Hickey became vice president. JSMF ¶ 4.

Bouyea alleges that he overheard Farrow make several age-related comments about

St. Mary’s workforce. JSMF ¶ 62. Such comments included that “[h]e couldn’t

understand why the people that are over 40 are still doing salad prep or scooping

muffins in the bakeshop.” Bouyea Dep. 178:15-17 (ECF No. 23-12); see also Bouyea

Aff. ¶ 30 (ECF No. 28-1) (“Ray Farrow questioned why older individuals remained in

entry-level positions.”). Metz denies that Farrow made comments directly related to

age, but admits he mentioned that the salad prep workers had been at the hospital

for a long time, that they topped the pay scale, and that Metz could probably replace

two salad people with one chef to save money. JSMF ¶ 63.

II. The Termination & Preceding Events

   A. Metz’s Failures to Meet Budget

      From a financial standpoint, the transition was bumpy from the start. In 2013

and 2014, Metz repaid $25,000 of its management fees for each year due to budgetary

shortfalls. JSMF ¶ 65. Despite the rough financial start, things gradually began

improving. In 2014, the company served more meals than expected. JSMF ¶ 68.

According to Metz’s Senior Vice President Craig Solomon, Metz anticipated that

increased volume would contribute to revenue growth. See Solomon Dep. 14:15-22

(ECF No. 23-1). Judged from a cost-per-meal perspective, the 2014 numbers met



                                         3
budget. JSMF ¶ 69. 1 Things took a more concrete turn for the better by March 2015.

JSMF ¶ 71. In his District Manager Report of April 14 and 15, 2015, Farrow wrote

that Metz met budget: “March 2015 will go down in history as the FIRST time that

both Campus Cuisine and Market Street met and exceeded budget targets!” 2 JSMF

¶ 71.

        Although Bouyea knew that client satisfaction—including matching budget

goals—was important to his role at Metz, 3 he was not solely responsible for

budgeting. 4 Several matters that were entirely out of Bouyea’s hands contributed to

Metz’s financial struggles. For example, Bouyea played no part in the decisions to

negotiate a fixed-price contract or to replace the Dunkin’ Donuts with the Market

Street Café, which caused budget shortfalls. JSMF ¶ 67. Similarly, Metz’s inability

to downsize due to its obligation to retain St. Mary’s management with their pre-

existing salaries and benefits was unique to the St. Mary’s contract. See Solomon Dep.

10:16-24, 19:12-14, 20:2-25, 21:9-13.




1       In arguing that St. Mary’s should not have to repay any of its 2014 management fee, Farrow
noted that Metz was under budget from a volume-based perspective. JSMF ¶ 70. St. Mary’s, however,
took the position that the budget had not been met because Metz had negotiated a fixed-price contract.
JSMF ¶ 70.
2       Bouyea and his management team received a raise of 4 % in 2015. JSMF ¶ 60.

3       As the General Manager, Bouyea was expected to develop plans to meet the client’s objectives
“in conjunction with [his] supervisor”—in this case, Farrow. JSMF ¶ 6. Bouyea and Farrow discussed
the need to improve financial performance throughout the first half of 2015. JSMF ¶ 12.
4      For 2014 and 2015 the budget was developed at the “unit” level, meaning that decisions were
made by “the [general] manager [Bouyea], the district manager, and the client [St. Mary’s].” Solomon
Dep. 37:10-14 (ECF No. 23-1).


                                                  4
        In February of 2015, Farrow wrote a largely-positive evaluation of Bouyea. See

JSMF ¶ 57. That evaluation included phrases such as “100 [percent] compliant,”

“excellent,” “very detail-oriented,” “moving in the right direction,” “consistently

meet[s] and exceed[s] expectations,” “worked very hard at perfecting the programs at

MSC [Market Street Café] and CC [Campus Cuisine],” “high standard of

performance/results for his team,” “moving in the right direction,” and “a pleasure to

have on my team and an asset to [Metz].” 5 JSMF ¶ 58.

        On March 20, 2015, Farrow asked to speak with Hickey “privately about your

impressions of Dennis Bouyea in your dealings with him thus far.” JSMF ¶ 72. On

April 13, 2015, Farrow sent an email to Hickey indicating that he wanted to set a 60-

day target with Bouyea for hitting budget and a 30-day target for hitting other goals.

JSMF ¶ 90. In that same email, Farrow indicated that he would be actively recruiting

for a “temporary (and permanent) replacement” of Bouyea. JSMF ¶ 90. Farrow also

noted in the April 13 email that he had clarified “the severity of the issues (financial

and other) with Dennis.” Ex. 8 (ECF No. 23-8). Farrow had emailed Bouyea on March

31, 2015 to express disappointment with that month’s budget performance. JSMF ¶

15. 6




5       Bouyea received a score of 2 out of 5 in the financial category. JSMF ¶ 13.
6       The email contrasts with Farrow’s April 2015 District Manager Report touting the fact that,
the prior month, Metz had exceeded budget targets for the first time for both Campus Cuisine and
Market Street. JSMF ¶71.




                                                  5
   B. The Maine Department of Health and Human Services Inspection

      Events took a turn for the worse on May 27, 2015, when the Maine Department

of Health and Human Services (“DHHS”) visited St. Mary’s D’Youville Pavilion.

JSMF ¶ 83. Subsequent to that visit, DHHS issued a Statement of Deficiencies and

Plan of Correction. JSMF ¶83. Although the parties dispute which specific areas cited

in the report were Metz’s versus St. Mary’s responsibilities, it is undisputed that Metz

and St. Mary’s were in joint control of certain areas cited by DHHS. See JSMF ¶¶ 75-

89. DHHS cited the D’Youville Pavilion for numerous deficiencies unrelated to Metz

going back to 2013, and D’Youville was under a plan of correction for such deficiencies

from 2014 to early 2015. JSMF ¶ 81.

      Items that were at least partially Metz’s responsibility included “1) a soiled

dustpan and broom on the windowsill[;] 2) coffee film on coffee pots; 3) [a] splash

under the tray lines”; 4) unwiped microwaves, and 5) a grease-encrusted oven or

stove. JSMF ¶ 88. Hickey initially misunderstood which items were under Metz’s

control. JSMF ¶ 86. During a meeting of department heads in late May, Bouyea

corrected this misunderstanding and offered his view of which items were not Metz’s

responsibility. JSMF ¶ 87.

   C. The Termination

      On or about June 23, 2015, Farrow met with Bouyea to inform him of his

termination. JSMF ¶ 34. During the meeting, Farrow mentioned the need for a fresh



                                           6
or new set of eyes and commented that Bouyea had been in his position for more than

30 years. JSMF ¶ 5. Farrow also informed Bouyea that he would be replaced by Adam

Gonzalez. JSMF ¶ 34. Bouyea was told that he could apply for another General

Manager position at a Metz account in Canton, Ohio. JSMF ¶ 37. Bouyea was

surprised to learn at his termination meeting that Hickey had been interested in

firing him. JSMF ¶ 95. He testified that Hickey never set foot in the kitchen. Bouyea

Aff. ¶ 11. The actual termination took place on June 25, 2015, after a telephone

conversation with Metz’s Vice President of Human Resources, Cheryl McCann, and

Solomon. JSMF ¶ 38.

       In June 2014, Metz terminated another manager who was born in 1980 from

an account managed by Farrow. JSMF ¶ 91. Unlike Bouyea, this manager was put

on a performance improvement plan before his termination, which occurred after an

Indiana Department of Health Inspection found fourteen violations, some of which

were classified as more critical than those uncovered during the inspection at St.

Mary’s, and some of which dealt with food preparation and serving. 7 JSMF ¶ 93.

       Bouyea was born in 1957; Gonzalez, his replacement, was born in 1964. JSMF

¶¶ 39-40. Since the events spawning this litigation, Gonzalez has been replaced as

General Manager of the St. Mary’s account by Bill Anderson, who is older than either

predecessor. JSMF ¶ 41. Farrow and Hickey have stated that they had assumed



7       Violations included: “the person-in-charge did not demonstrate knowledge of food borne
disease prevention,” “the Food Director indicated staff do not sign the Health Awareness Food
Employee Reporting Agreement as required,” “[f]ood and food-contact items were coming in contact
with non-food items,” the use of incorrect food temperatures and cooling methods, and the use of
expired food. JSMF ¶ 94.


                                               7
Gonzalez and Bouyea were either the same age or that Bouyea was younger. JSMF ¶

33. Between March 2015 and July 2016, six other employees above 40 were either

terminated or left their positions after Bouyea’s departure. JSMF ¶¶ 97-98. 8

       After Bouyea left, St. Mary’s CEO Lee Myles, who was vacationing at the time

of the termination, sent Bouyea a letter thanking him for his years of service and

expressing surprise regarding his departure. JSMF ¶ 100. Solomon testified that

Bouyea was well-known and well-liked at St. Mary’s. JSMF ¶ 100.

                                  LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute of

material fact and the moving party is therefore entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A dispute is “genuine” where a reasonable jury could resolve

the point in question in favor of either party. Oahn Nguyen Chung v.

StudentCity.com, Inc., 854 F.3d 97, 101 (1st Cir. 2017). A fact is “material” where it

could influence the outcome of the litigation. Id. The moving party may establish that

there is no genuine dispute of material fact by “affirmatively produc[ing] evidence

that negates an essential element of the non-moving party’s claim,” or by “using

‘evidentiary materials already on file . . . [to] demonstrate that the non-moving party

will be unable to carry its burden of persuasion at trial.’” Ocasio-Hernandez v.

Fortuño-Burset, 777 F.3d 1, 4-5 (1st Cir. 2015) (citation omitted). This burden “may

be discharged by ‘showing’—that is, pointing out to the district court—that there is




8       Bouyea maintains that after the final termination, the average age of all managers had
declined by 9 years, from 51 to 42. JSMF ¶ 98.


                                              8
an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986). On a motion for summary judgment, courts must

construe the record in the light most favorable to the non-movant and resolve all

reasonable inferences in the non-movant’s favor. Burns v. Johnson, 829 F.3d 1, 8 (1st

Cir. 2016).

                                          DISCUSSION

       It is a violation of the ADEA and MHRA for an employer to refuse to hire, to

discriminate against, or to discharge any individual because of that person’s age. See

29 U.S.C. § 623(a)(1); 5 M.R.S. § 4572(1)(A). 9 Successful plaintiffs must establish that

“age was the ‘but-for cause’ of the employer’s adverse action.” Gross v. FBL Fin., 129

S. Ct. 2343, 2351 (2009). “As in other discrimination cases, ADEA plaintiffs will rarely

possess ‘smoking gun’ evidence to prove their employers’ discriminatory motivations.”

Vélez v. Thermo King de Puerto Rico, 585 F.3d 441, 446 (1st Cir. 2009). Therefore,

when evaluating ADEA claims that lack direct evidence 10 of age discrimination,

“plaintiffs . . . may nonetheless prove their cases by using the three stage burden-

shifting framework set forth by the Supreme Court in McDonnell Douglas Corp v.

Green, 411 U.S. 792 (1973).” Id. at 446-47.

       Metz has moved for summary judgment on Bouyea’s age discrimination claim,

advancing three principle arguments: 1) that Bouyea was not replaced by a


9       Maine courts have consistently applied the MHRA in accordance with the ADEA and other
federal anti-discrimination statutes. Forrest v. Brinker Intern. Payroll Co., LP, 511 F.3d 225, 228 n.1
(1st Cir. 2007). The chief distinction between the statutes involves coverage; the MHRA protects
individuals regardless of age, whereas the ADEA only covers employees over forty.
10     Bouyea has offered some evidence that could be characterized as direct.


                                                  9
“substantially younger” individual as required to establish a prima facie case; 11 2)

that Bouyea’s performance did not meet the Defendant’s legitimate expectations as

required to establish a prima facie case; and 3) that even if Bouyea is able to establish

a prima facie case of age discrimination, Metz had a legitimate, non-discriminatory

reason to terminate his employment, and this reason was not a pretext. The

Defendant maintains that there is no genuine dispute of material fact as to any of the

above three issues. I examine each issue in turn.

I.      Whether the Age Difference between Bouyea and his Replacement is
        Sufficient to Support a Prima Facie Case of Age Discrimination

        Bouyea’s replacement was six years younger than him. In O’Connor v.

Consolidated Coin Caterers Corp., the Supreme Court held that an inference of age

discrimination is unsupported by the “replacement of one worker with another

worker insignificantly younger.” 517 U.S. 308, 313 (1996). The Defendant offers no

controlling case law for its claim that the Plaintiff’s replacement was not

“substantially younger” as a matter of law. The First Circuit has found a difference

of three years to be “insufficient to support a prima facie case of age discrimination,”

Williams v. Raytheon Co., 220 F.3d 16, 20 (1st Cir. 2000), and it has found a seven-

year age difference to be sufficient. Rivera-Rodriguez v. Frito Lay Snacks Caribbean,

265 F.3d 15, 23 (1st Cir. 2001). This Court has found a five-and-a-half-year age

difference sufficient to support a prima facie case. Deslauriers v. Napolitano, 738 F.



11       The basic elements of a prima facie case of age discrimination are: (1) the plaintiff is a member
of a protected age group, (2) the plaintiff was qualified for the position in question, (3) despite being
qualified, the plaintiff was adversely affected, and (4) a younger person with similar or lesser
qualifications was treated more favorably than the plaintiff. See, e.g., Mendez-Martinez v. Caribbean
All. Ins. Co., 851 F. Supp. 2d 336, 344 (D.P.R. 2012).

                                                   10
Supp. 2d, 162, 176-77 (D. Me. 2010). “Although some Circuits require a greater age

difference [than five years], the First Circuit does not.” Id. at 177.

       Whether a comparator above 40 is “substantially” younger for ADEA purposes

is determined on a case-by-case basis. Confronted with relatively small age

differences, courts consider whether other evidence suggests that an employer

considered age to be significant. See Nembhard v. Memorial Sloan-Kettering Cancer

Ctr., 104 F.3d 353 (2d Cir. 1996) (affirming, in the wake of O’Connor, the district

court’s decision that when significant evidence of discriminatory intent exists, a one-

year age differential does not preclude a finding of age discrimination). A factfinder

could reasonably infer that Metz considered age to be significant from Farrow’s

general comments about the food workers and from his specific comments to Bouyea

such as needing “fresh eyes.”

       Even after O’Connor, there is simply no “magical formula” for determining

whether a “particular age gap” can support an inference of age discrimination. Barber

v. CSX Dist. Servs., 68 F.3d 694, 699 (3d Cir. 1995). Because Gonzalez was six years

younger than Bouyea, and because there is additional evidence suggesting that Metz

considered age important, Plaintiff has established a triable issue on this point. 12




12      Metz’s point that the current General Manager is older than both Bouyea and Gonzalez is not
dispositive. That Metz later replaced Gonzalez with an older employee is insufficient to dismiss an
ADEA claim. See, e.g., McCarthy v. New York City Tech. Coll., 202 F.3d 161, 165 (2d Cir. 2000) (noting
that while hiring an older replacement is typically fatal to an ADEA claim, a plaintiff can nonetheless
succeed by demonstrating an employer’s conduct was subterfuge to avert an age discrimination claim).


                                                  11
II.     Whether Bouyea’s Performance Met Metz’s Legitimate Expectations

        To make out a prima facie case of age discrimination, a plaintiff need only meet

the low bar of demonstrating that he was “qualified” for the position. See Texas Dep’t.

of County Affairs v. Burdine, 450 U.S. 248, 253 (1981). This burden is “not onerous”

and a relatively basic showing is enough for a plaintiff to demonstrate that an

adversely affected employee was qualified. Williams, 220 F.3d at 19. 13

        Bouyea points to sufficient facts in the record to clear this low hurdle. He

received a letter of commendation for his work at the end of 2013 that singled him

out for exemplary performance. He was by most accounts a hard worker who was

performing well in all of his responsibilities except, perhaps, budgeting. JSMF ¶ 13.

And he received a largely positive evaluation in February of 2015. JSMF ¶¶ 57-58.

The parties dispute whether certain expectations were communicated to Bouyea,

JSMF ¶ 17. Although budget concerns may have been communicated to Bouyea,

record evidence suggests that Bouyea lacked control over many aspects of budgeting

and that the budget was trending upwards nonetheless. See, e.g., JSMF ¶¶ 13-15.

Further, disagreement exists regarding the nature of the DHHS violations and who

was responsible for them. See, e.g., JSMF ¶ 81.




13      Evidence that a plaintiff was not qualified based on the employer’s subjective expectations—
or on its subjective assessment of the plaintiff—is reserved, when the burden-shifting McDonnell
Douglas analysis applies, for the pretext stage. See, e.g., Slattery v. Swiss Reinsurance Am. Corp., 248
F.3d 87, 91-92 (2d Cir. 2003) (holding that at the prima facie stage a plaintiff is not required to show
that he was “performing satisfactorily” and need only demonstrate that he possesses the basic skills
necessary to performing the job).


                                                  12
       The Defendant alleges that Hickey was dissatisfied with Bouyea’s attention to

detail, yet Farrow—who ultimately made the decision to terminate Bouyea’s

employment—wrote that Bouyea was “very detail-oriented.” JSMF ¶ 19. On this

record, Bouyea has raised a triable issue on whether he was qualified and cleared the

hurdle of establishing a prima facie case of age discrimination.

III.   Whether Metz’s Reasons for Terminating Bouyea Were Legitimate and
       Non-Discriminatory and Were Not a Pretext

       The Defendant argues that there is “ample” evidence of a legitimate, non-

discriminatory reason, and “no evidence that reason is a pretext.” Def.’s Mot. 12. Metz

contends that it fired Bouyea because of (1) “undisputed budget issues,” (2) a DHHS

audit citing violations in areas within Bouyea’s responsibility and, critically, (3) “a

specific request from the client [i.e., Hickey] that Plaintiff be removed from the

account.” Def.’s Mot. 12. Metz has offered enough evidence to satisfy its undemanding

burden of production in proffering legitimate, non-discriminatory reasons for the

termination.

       But whether those reasons were pretextual is a matter in dispute. I have

already discussed the parties’ disputes surrounding the budget and who bore

responsibility for the deficiencies noted by DHHS. Whether Hickey asked to have

Bouyea removed is also disputed. Although Hickey now avers that he requested to

have Bouyea removed, taking the evidence in the light most favorable to the Plaintiff,

a jury could conclude otherwise. There is no written evidence supporting Hickey’s

claim that he wanted to see Bouyea fired, and the written emails that exist show




                                          13
Farrow hinting at firing Bouyea as early as April and requesting a “private” meeting

with Hickey to discuss Bouyea’s performance. See JSMF ¶ 72.

      Further evidence suggests that Metz’s proffered reasons for terminating

Bouyea could have been pretextual. Farrow’s comments during the termination that

Bouyea had been around for 30 years and that the company needed “fresh eyes” could

suggest an ulterior motive. Finally, the Plaintiff’s evidence of prior commendations

and the letter written by St. Mary’s CEO expressing surprise at Bouyea’s termination

and thanking him for his “wonderful years of service” could allow a juror to draw an

inference that something other than performance was motivating the decision. JSMF

¶ 100; Ex. 11 (ECF No. 23-11).

      Courts should be “‘particularly cautious’ about granting [an] employer’s motion

for summary judgment” in cases where a plaintiff has made out a prima facie case of

age discrimination and where the issue has therefore become “whether the employer’s

stated nondiscriminatory reason is a pretext for discrimination.” Soto-Feliciano v.

Villa Cofresí Hotels, Inc., 779 F.3d 19, 25 (1st Cir. 2015) (quoting Hodgens v. General

Dynamics Corp., 144 F.3d 151, 167 (1st Cir. 1998)). On this record, I cannot conclude

that summary judgment is warranted.

                                   CONCLUSION

       For the reasons stated above, the Defendant’s Motion is DENIED.

SO ORDERED.

                                               /s/ Nancy Torresen
                                               United States Chief District Judge

Dated this 4th day of December, 2018.

                                          14
